_   . ,-




                   THEATTO~EY               GENERAL
                                OFTEXAS




           Honorable Geo. R. Sheppard
           Comptroller of Public Accounts
           Austin, Texas
           Dear Sir:               Opinion No. O-2990
                                   Re: Whether pick-up for prison sys-
                                        tem veterinarian may be purchas-
                                        ed out of prison industrial re-
                                        volving fund, and whether pur-
                                        chases made from such fund should
                                        be charged against appropriations
                                        made for the support and mainten-
                                        ance of the system or whether
                                        such fund should be considered
                                        as a supplemental appropriatlon.
                   In your letter of December 19, 1940, you advised us
           that the Texas Prison System has presented to you an account
           for the payment of a Plymouth coupe pick-up, with the explana-
           tion that same is to be used by the prison system veterinarian
           in transporting his supplies and equipment in performing his
           duties in visiting the various units of the penitentiary. Such
           account Is drawn against the prison industrial revolving fund
           created by House Bill 78, First Called Session, 44th Legisla-
           ture, reappropriated by the 46th Legislature. You request our
           opinion in response to the following two questions.
                   "1 . Should this account be passed for payment
                        against the Industrial Revolving Fund?
                   "2D Where such purchases are made from this
                       fund, should then also be charged against
                       appropriations made for the support and
                       maintenance of the Prison System, or should
                       this Industrial Revolving Fund be considered
                       as a supplemental appropriation to the regu-
                       lar amounts appropriated for the maintenance
                       of miscellaneous expenses of the Texas Prison
                       System?"
                   In House Bill No. 78, First Called Session, 44th Leg-
           islature, there was created a revolving fund of $50,000, to be
           known as the Industrial revolving fund of the Texas Prison Sys-
           tem "'cobe used by said prison system in the purchasing of
Honorable Geo. H. Sheppard, page 2        O-2990


supplies and materials for tag plant, shoe and print shop and
other industries and delivery of finished products as provided
in the General Appropriation Bill for said System. . . It was
further provided that such revolving fund should be kept in
certain banks at Huntsville, Texas, and that the fund should
be kept at its maximum amount at all times by the State Trea-
surer, and that said funds should be used for the prompt pag-
ment in cash of all expenses properly payable out of said fund,
as appropriated by the Legislature in the General Appropriation
Bill. Section 3 of said House Bill 78 reads as follows:
       "This Act is not to be construed as an add-
   itional appropriation to the Texas Prison Sgs-
   ternfrom that made by the General Appropriation
   Bill, but is simply the authorization to the State
   Treasurer to create an Industrial Revolving Fund
   for the use of the Texas Prison System."

        The appropriation bill for the prison system as enacted
by the 46th Legislature, is found at pages 166-184, of Vol. 2,
Acts 46th Legislature, Regular Session. On pages 180-182 is
found the reappropriation of the industrial revolving fund, in
creasing the same to the sum of $100 000, and after reciting
that such increase makes a total of $100,000 in said industrial
revolving fund, it provides that "the said sum of $100,000.00
is hereby appropriated until September 1, 1941, for the purpose
of purchasing supplies and materials for tag plant, shoe shop,
print shop, and all other industries and the delivery of the
finished product." It is then made mandatory upon the State
Treasurer to keep the find at its maximum by setting aside
therein each week a sufficient amount of money received by him
from the general manager of the system. It is further declared
that "it is the legislative intent that this fund of $100,000.00
is appropriated to the prison system as a revolving fund for
the purpose of efficiently and economically operating its in-
dustrial and farming enterprises, and purchasing trucks and
refrigeration."
        This reappropriation is followed by another reappro-
priation of a revolving expense fund of $25,000, and a dis-
charged convicts' revolving fund of $25,000. The totals of
the appropriations to the prison system are found on page 184.
An adding up of the amounts of the various specific items of
appropriation for the prison system shows that the amounts of
the revolving funds are not included in the totals found at
page 184. This fact, together with the requirement that the
industrial revolving fund be kept at its maxinmm at all times,
especially when considered in the light of section 3 of the
act originally creating the revolving fund, clearly shows that
it was not intended by the Legislature that such revolving fund
should be supplemental 01"additional appropriation to those
Honorable Geo. H. Sheppard, page 3         O-2990


itemized elsewhere. It was not intended by the Legislature to
do~more, in creating the industrial revolving fund, than to
enable certain purchases to be made by the system for cash.
We answer your second question first by saying that where pur-
chases are made from the industrial revolving fund, they should
be charged against appropriations made for the support and
maintenance of the prison system, and such revolving fund
should not be considered as a supplemental appropriation to
the regular amounts appropriated for the maintenance of the
system.
        It is our further opinion that the pick-up falls with-
in the class of property intended by the Legislature to be pur-
chased out of the revolving fund and that your first question
should be answered in the affirmative.
                                 Yours very truly
                              ATTORNEY GENERAL OF TEXAS

                                 By s/Glenn R. Lewis
                                      Glenn R. Lewis
GRL:LW:wc

APPROVH) SAN 10, 1941,
s/Gerald C. Mann
ATTORNEYGENERALOF   TEXAS
Approved Opinion Committee By s/BWB Chairman